Kupferman, J. P.,
dissents in a memorandum as follows: I would modify to remand to the New York City Employees’ Retirement System for further consideration in accordance with the directive at Special Term. (See Matter of O’Hagan v Board of Trustees, 81 AD2d 818, affd 55 NY2d 784.) In view of the determination in Uniformed Firefighters Assn. v Beekman (52 NY2d 463), it is now clear that section 207-k of the General Municipal Law creates a presumption that the disabling heart condition was accidentally sustained as a result of the employment of this housing authority police officer if not rebutted. It is obvious that the medical board sought to find a medical history which would sustain the denial of accident disability retirement, conjuring up afflictions for which there was no basis. Accordingly, the determination of Special Term in remanding the matter to the Retirement System to vacate their determination was sound. However, in view of the O’Hagan case (supra), they are not to be directed to grant the disability pension, but merely directed to do their duty properly.